People v Kwabena (2016 NY Slip Op 08883)





People v Kwabena


2016 NY Slip Op 08883


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
VALERIE BRATHWAITE NELSON, JJ.


2014-09772
 (Ind. No. 5663/13)

[*1]The People of the State of New York, respondent,
vAgyei Kwabena, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Marie John-Drigo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (D'Emic, J.), rendered March 21, 2014, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court should have conducted a limited inquiry before imposing sentence in light of his assertions of innocence in the presentence investigation report (see People v Tinsley, 35 NY2d 926, 927; People v White, 137 AD2d 859) is unpreserved for appellate review, as he failed to move to withdraw his plea prior to the imposition of sentence (see People v Keenum, 101 AD3d 1045; People v Ropiza, 100 AD3d 935; People v Modesto, 39 AD3d 567; People v Cooper, 34 AD3d 827; People v Tinsley, 32 AD3d 447; People v Steed, 133 AD2d 433, 434).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., CHAMBERS, ROMAN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court